DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 10, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.










Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isaac (US 2010/0079573 A1) in view of Zhang et al. (US 2015/0340049 A1).
As to claim 1, Isaac discloses a call quality improvement system [FIG. 3] using lip-reading [paragraph 0001], the call quality improvement system comprising:  
5a microphone [Microphone 52 on FIG. 3] configured to collect a sound signal including a voice signal of a near-end speaker [Coupled to the sound processing circuit 48 are a speaker 50 and microphone 52 that enable a user to listen and speak via the mobile telephone as is conventional. paragraph 0050]; 
a speaker [Speaker 50 on FIG. 3] configured to output a voice signal from a far-end speaker [Coupled to the sound processing circuit 48 are a speaker 50 and microphone 52 that enable a user to listen and speak via the mobile telephone as is conventional. paragraph 0050]; 
a camera [Camera Assembly 20 on FIG. 3] configured to photograph a face of the near-end speaker, including lips [The camera assembly 20 also may include and outward facing lens (not shown) for taking still photographs or moving video images of subject matter opposite the user. paragraph 0046]; and 
a sound processor [Processing Device 42 on FIG. 3] configured to extract the voice signal of the near-end speaker from the 10sound signal collected from the microphone [The control circuit 41 may include a processing device 42, such as a CPU, microcontroller or microprocessor. Among their functions, to implement the features of the present invention, the control circuit 41 and/or processing device 42 may comprise a controller that may execute program code embodied as the video telephony application 43. paragraph 0045], 
The lip reading module 43a may employ face detection techniques to analyze the visual configuration and movement of a speaker's facial features, such as the mouth and lips, and generate text corresponding to the communication portion. paragraph 0056]. 
Isaac fails to disclose an echo reduction module. 
However, Zhang teaches wherein the sound processor comprises an echo reduction module [FIG. 4A] including an adaptive filter configured to filter out an echo component from the sound signal collected through the microphone based on a signal inputted to the speaker, and a filter controller [FIG. 4B] configured to control the adaptive filter [The adaptive filter may adapt by updating at least one operating parameter of the adaptive filter to track changes in the direct acoustic path based at least on the captured audio signal and the reference signal. paragraph 0030].
Isaac and Zhang are analogous because they are all directed to acoustic communication system from a near-end to a far-end. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the acoustic echo cancellation for a close coupled speaker and microphone system taught by Zhang in a video telephony system using lip reading module such as that of Isaac as suggested by Zhang, for the obvious purpose of one operating parameter of the adaptive filter for the performance of the adaptive filter is above a threshold, by combining prior art elements according to known methods to yield predictable results. 



However, Zhang teaches the sound processor further comprises:  20a noise reduction module configured to reduce a noise signal in the sound signal from the echo reduction module [The adaptive filter may adapt by updating at least one operating parameter of the adaptive filter to track changes in the direct acoustic path based at least on the captured audio signal and the reference signal. paragraph 0030]; and 
a voice reconstructor configured to reconstruct the voice signal of the near-end speaker damaged during a noise reduction process through the noise reduction module, based on the lip movement information of the near-end speaker [paragraph 0081].
Isaac and Zhang are analogous because they are all directed to acoustic communication system from a near-end to a far-end. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the acoustic echo cancellation for a close coupled speaker and microphone system taught by Zhang in a video telephony system using lip reading module such as that of Isaac as suggested by Zhang, for the obvious purpose of one operating parameter of the adaptive filter for the performance of the adaptive filter is above a threshold, by combining prior art elements according to known methods to yield predictable results. 

As to claim 11, Isaac discloses a call quality improvement apparatus [FIG. 3] using lip-reading [paragraph 0001], the call quality 5improvement apparatus comprising: 
a call receiver which receives a voice signal from a far-end speaker; a sound input module which receives a sound signal including a voice signal from a near-end speaker [Coupled to the sound processing circuit 48 are a speaker 50 and microphone 52 that paragraph 0050]; 
an image receiver configured to receive an image of a face of the near-end speaker, 10including lips [The camera assembly 20 also may include and outward facing lens (not shown) for taking still photographs or moving video images of subject matter opposite the user. paragraph 0046]; and 
a sound processor configured to extract the voice signal of the near-end speaker from the sound signal collected through the sound input module [The control circuit 41 may include a processing device 42, such as a CPU, microcontroller or microprocessor. Among their functions, to implement the features of the present invention, the control circuit 41 and/or processing device 42 may comprise a controller that may execute program code embodied as the video telephony application 43. paragraph 0045].
Isaac fails to disclose an echo reduction module. 
However, Zhang teaches wherein the sound processor comprises an adaptive filter configured to filter out an echo component in the sound signal based on the voice signal received by the call receiver, and  15parameters of the adaptive filter are changed based on lip movement information of the near-end speaker [The adaptive filter may adapt by updating at least one operating parameter of the adaptive filter to track changes in the direct acoustic path based at least on the captured audio signal and the reference signal. paragraph 0030].
Isaac and Zhang are analogous because they are all directed to acoustic communication system from a near-end to a far-end. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the acoustic echo cancellation for a close coupled speaker and microphone system taught by Zhang in a video telephony system 

As to claim 12, is rejected as claim 2 above.

As to claim 17, Isaac discloses a call quality improvement method using lip-reading [paragraph 0001], the call quality improvement method comprising: 
receiving a voice signal from a far-end speaker [Coupled to the sound processing circuit 48 are a speaker 50 and microphone 52 that enable a user to listen and speak via the mobile telephone as is conventional. paragraph 0050]; 
receiving a sound signal including a voice signal from a near-end speaker [Coupled to the sound processing circuit 48 are a speaker 50 and microphone 52 that enable a user to listen and speak via the mobile telephone as is conventional. paragraph 0050]; 
receiving an image of a face of the near-end speaker, including lips [The camera assembly 20 also may include and outward facing lens (not shown) for taking still photographs or moving video images of subject matter opposite the user. paragraph 0046]; and 
extracting the voice signal of the near-end speaker from the received sound signal [The control circuit 41 may include a processing device 42, such as a CPU, microcontroller or microprocessor. Among their functions, to implement the features of the present invention, the control circuit 41 and/or processing device 42 may comprise a controller paragraph 0045].
Isaac fails to disclose an echo reduction module. 
However, Zhang teaches 5wherein the extracting of the voice signal comprises: determining a parameter value of an adaptive filter according to a lip movement of the near-end speaker; and filtering out an echo component from the sound signal using the adaptive filter based on the voice signal from the far-end speaker [The adaptive filter may adapt by updating at least one operating parameter of the adaptive filter to track changes in the direct acoustic path based at least on the captured audio signal and the reference signal. paragraph 0030].
Isaac and Zhang are analogous because they are all directed to acoustic communication system from a near-end to a far-end. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the acoustic echo cancellation for a close coupled speaker and microphone system taught by Zhang in a video telephony system using lip reading module such as that of Isaac as suggested by Zhang, for the obvious purpose of one operating parameter of the adaptive filter for the performance of the adaptive filter is above a threshold, by combining prior art elements according to known methods to yield predictable results. 

As to claim 18 is rejected as claim 2 above. 


Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isaac and Zhang as applied to claim 1 above, and further in view of Zhang et al. (US 2017/0364742 A1) hereinafter Zhang 742.
As to claim  7, Isaac discloses a call quality improvement system according to claim 1, further comprising a lip-reading module configured to read a lip movement of the near-end speaker based on an image 5captured by the camera [The control circuit 41 may include a processing device 42, such as a CPU, microcontroller or microprocessor. Among their functions, to implement the features of the present invention, the control circuit 41 and/or processing device 42 may comprise a controller that may execute program code embodied as the video telephony application 43. paragraph 0045].
Isaac and Zhang fail to disclose using a neural network model for lip-reading.
However, Zhang 742 teaches wherein the lip-reading module estimates the presence or absence of the speech of the near-end speaker and the voice signal according to the speech based on the captured image by using a neural network model for lip-reading pre-trained to estimate the presence or absence of speech of a person and a voice signal based on the speech according to a change in locations of 10feature points of lips of the person [A speed is improved by over ten times than that of a neural network. In this embodiment, each of the obtained training sample and test sample that are corresponding to the PELM include multiple videos, and the training sample further includes a category identifier of the videos. paragraph 0063]. 
Isaac, Zhang and Zhang 742 are analogous because they are all directed to acoustic communication system from a near-end to a far-end. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the neural network 

As to claim 8. Isaac discloses the call quality improvement system according to claim 7, wherein the sound processor extracts the voice signal of the near-end speaker from the sound signal collected from the microphone, based on the presence or absence of the speech of the near-end speaker 15estimated from the lip-reading module and the voice signal based on the speech [The control circuit 41 may include a processing device 42, such as a CPU, microcontroller or microprocessor. Among their functions, to implement the features of the present invention, the control circuit 41 and/or processing device 42 may comprise a controller that may execute program code embodied as the video telephony application 43. paragraph 0045]. 





 

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isaac and Zhang as applied to claim 2 above, and further in view of Addepalli et al. (US 8,718,797 B1).
As to claim 9, Isaac and Zhang fail to disclose the call quality improvement system is disposed in a vehicle.
However, Addepalli teaches  the call quality improvement system is disposed in a vehicle, the call quality improvement system further comprises a driving noise estimator 20configured to receive driving information of the vehicle and estimate noise information FIG. 1 is a simplified block diagram of a communication system 10 for real-time synthesis and performance enhancement of audio/video data, and noise cancellation and gesture based user interfaces in a vehicular environment. Abstract and column 4, lines 1-17]. 
Isaac, Zhang and Addepalli are analogous because they are all directed to acoustic communication system from a near-end to a far-end noise cancellation. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the system in a vehicle for noise cancellation as taught by Addepalli in a video telephony system using echo cancellation such as that of Isaac and Zhang as suggested by Addepalli, for the obvious purpose of can enable real-time synthesis and performance enhancement of audio/video data, and noise cancellation and gesture based user interface in a vehicular environment, by combining prior art elements according to known methods to yield predictable results. 

 

 
Allowable Subject Matter
Claims 3-6, 10, 13-16 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539.  The examiner can normally be reached on 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
February 25, 2021